GUITTARD, Chief Justice.
Appellant has filed an amended motion to supplement the transcript. We *955denied the original motion on the ground that it failed to show materiality of the omitted matter, as required by rule 428 of the Texas Rules of Civil Procedure. See Chapman v. Chapman, 591 S.W.2d 574, 578 (Tex.Civ.App. — Fort Worth 1979, no writ). The amended motion shows materiality. Appellee opposes it on the ground that the materiality, if it exists, was apparent and could have been shown in the original motion.
We grant the amended motion. Rule 428, which was amended January 1, 1981, requires us to permit the supplementation if we deem the omitted matter material unless it will unreasonably delay the appeal. We deem it material, and we find that it will not unreasonably delay the appeal. Whether appellant could have shown materiality in the original motion is irrelevant.
Motion granted.